United States Court of Appeals
                      For the First Circuit


No. 01-2617

                          UNITED STATES,

                            Appellee,

                                v.

                       HAROLD EVANS-GARCIA,

                      Defendant, Appellant.


                           ERRATA SHEET

          The opinion of this Court issued on March 19, 2003 is
amended as follows:

          Page 5, lines 8-10, replace "On October 5, 2001, the
court sentenced Evans-García to two consecutive terms of life
imprisonment pursuant to 18 U.S.C. § 924(c)(3)" with "On October 5,
2001, the court sentenced Evans-García to one term of life
imprisonment pursuant to 18 U.S.C. § 2119(3) and to five years'
imprisonment pursuant to 18 U.S.C. § 924(c)(3) to be served
consecutively with each other."